The plaintiff’s submissions, both in the county court and in this court, fail to establish any basis for relief. He does not provide any evidence to support his assertions or to demonstrate that he is entitled to the relief that he seeks. *1008Furthermore, his arguments do not rise to the level of adequate appellate argument, and we thus need not address them. See Mass. R. A. P. 16 (a) (4), as amended, 367 Mass. 921 (1975). The single justice did not err in denying the relief sought.
Douglas S. Martland, Assistant Attorney General, for the defendant.
Jay Patrick Mellen, pro se, submitted a brief.

Judgment affirmed.